On Motion for Rehearing.
Referring to the matter of continuance discussed in our original opinion, attention is called to the fact that numerous authorities are collated on pages 307-309 of Vernon’s Annotated O. O. P. in which it is clearly stated that one who seeks to show himself to have used diligence in his effort to procure witnesses must show, not only that he issued process promptly, but what was done with it; to whom and when it was delivered; and by definite and exact averments discharge the burden placed upon him in this regard. That the accused is in jail is no excuse for a failure to make prompt effort to procure the issuance of process.
It is the statutory rule that the materiality and probable truth of absent testimony for which a continuance is asked will be scrutinized and passed upon by the trial court after conviction in considering the motion for new trial. In the case before us the state’s principal witness was one Stem, who was the hired man of appellant, and testified fully and in detail to the making of liquor by appellant. The witness Mcllroy was only one of five witnesses introduced in corroboration of the accomplice Stem. It *1033was alleged that the liquor was made in November, 1922. Mcllroy’s testimony only went to show he was at the home of appellant in September of said year, at which time appellant gave him a drink -o'f whisky and had a still in operation. As we view the statement in the application for continuance of the testimony of the absent witness, it went substantially no further than to say that this testimony would contradict that of Mellroy. As said by us in our original opinion, the testimony of Mellroy might be entirely discarded and the judgment and verdict fully sustained. The punishment fixed by the jury was the minimum. In addition ■ to the testimony of Stem detailing the making of the whisky by appellant, the state showed by the sheriff-that early in November he went to appellant’s home during his absence and found in a locked room in the northwest part of the house various parts of a still and in a barrel found several inches of a mixture which smelled like mash, found a worm hanging in a tree from which, upon testing same, ran a liquor which smelled like whisky, found a large glass jug containing a couple of tablespoonfuls of whisky, and a large number of other jugs and bottles, which evidenced the same odor. Witness had previously talked seriously with appellant about making whisky and had seen a barrel of mash on his premises which appellant said he was feeding to his hogs. Witness examined the hogpen for signs where mash had been fed, but failed to find same. Mr. Pry testified substantially as did the sheriff, saying that there were at least a dozen and a half jugs and bottles, many of which he smelled and found same to retain the odor of whisky. These were found on the occasion of his visit to appellant’s premises with the sheriff. He said that on a former visit to appellant’s premises he found a bottle of whisky in appellant’s bed which the latter said he found in the road. Lawson testified that earlier in 1922 he was at appellant’s premises and saw a 50-gallon barrel nearly full of something white which appellant stirred with a fork handle and said it was not working. Either on this occasion or another, appellant offered to sell him whisky at $15 a gallon.
This testimony, which developed on the trial, was for the consideration of the trial judge in connection with the motion for new trial, and we do not think he abused his discretion in concluding that the evidence of the absent witness was not material and probably not true, and that if it had been present it would not have changed the result of the trial. We see no reason for changing our views as expressed in the original opinion in regard to the proposition of making whisky for medicinal purposes. Appellant did not testify to and set up any such claim, nor did any other witness give evidence which called for the submission of the issue.
The motion for rehearing will be overruled.